Citation Nr: 0326387	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1967 until August 
1970 and from April 1975 until July 1976.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
December 1996 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Louisville, Kentucky.


REMAND

The Board observes that, in statements dated in March 1995 
and December 1995, the veteran described an in-service 
incident in which he witnessed the shooting of a fellow 
serviceman in a demilitarized zone.  He stated that the event 
occurred on November 21, 1967 and that the victim soldier was 
from the 76th Infantry Unit.  He did not name the individual 
shot, but stated that it was a forward observer security 
check man.  

In response to a RO request for verification of such 
incident, the U.S. Army and Joint Services Environmental 
Support Group advised by letter dated October 31, 1996 that 
Morning Reports (MR's), DA Form 1, which could be used to 
verify personnel actions such as injuries, could be ordered 
from the National Personnel Records Center (NPRC).  
Significantly, however, the VA's request to NPRC referenced 
only the veteran's military unit, and only from March to June 
1969, without reference to the death of a soldier on November 
21, 1967 from the 76th Infantry Unit.  Additional development 
in this regard may prove useful to the veteran's PTSD claim.

Additionally, a written statement from the veteran received 
on January 27, 2001 may be construed as a timely notice of 
disagreement with the September 2000 rating decision which 
assigned an effective date of August 5, 1998 for the grant of 
VA pension benefits.  While the RO provided reasons for the 
assignment of August 5, 1998 as the effective date for 
pension benefits, in a letter dated April 14, 2002, a 
statement of the case including the applicable law was not 
issued in this regard.  Where a statement of the case has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  



Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should contact the NPRC and 
request all morning reports which could 
be used to verify the personnel action of 
injury or killing of any soldier from the 
76th Infantry Unit on November 21, 1967 
while serving as a forward observer 
security check man.  The request should 
include all morning reports for that unit 
dated in November 1967.

2.  If additional evidence is received 
pursuant to the above request, the RO 
should readjudicate the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.  

3.  The RO should issue a statement of 
the case pursuant to receipt in January 
2001 of a timely notice of disagreement 
as to the September 2000 rating decision 
assignment of August 5, 1998 as the 
effective date for the award of 
nonservice-connected pension benefits.  
The veteran and his representative should 
be specifically advised of the need to 
timely submit a substantive appeal in 
order to complete an appeal of such RO 
action.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  



The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



